Citation Nr: 1031824	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  05-09 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart disability, 
claimed as congestive heart failure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1965 to November 1969 and from October 1974 to October 
1978.  These matters are before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 (heart disability) and May 
2008 (PTSD) rating decisions by the Oakland, California VARO.  
The RO's consideration of the claim of service connection for 
psychiatric disability has been limited to the entity of PTSD.  
In light of the U.S. Court of Appeals for Veterans Claims (Court) 
holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (which will 
be discussed in greater detail below) the matter on appeal has 
been expanded/recharacterized to reflect that the issue 
encompasses all psychiatric disabilities diagnosed.

The matters of service connection for a psychiatric 
disability other than PTSD and for a heart disability are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
any action on his part is required.


FINDING OF FACT

The Veteran served in combat; however, a preponderance of the 
evidence is against a finding that he has a diagnosis of PTSD in 
accordance with DSM-IV.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 
(2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
his claim.  October 2006, April 2007, and July 2009 letters 
explained to the Veteran the evidence necessary to substantiate 
his claims, the evidence VA was responsible for providing, and 
the evidence he was responsible for providing.  The July 2009 
letter also informed him of how disability ratings and effective 
dates are assigned.  He had ample opportunity to respond, and the 
matter was thereafter readjudicated.  See July 2009 supplemental 
statement of the case (SSOC).  It is not alleged that notice in 
this matter was less than adequate. 

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The Veteran 
was afforded VA psychiatric examinations in November 2006 and 
August 2007, the adequacy of which will be addressed below.  He 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  

                         Legal Criteria, Factual Background, and 
Analysis

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  In the absence of proof of a 
current disability, there can be no valid claim [of service 
connection].  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

The Veteran was awarded a combat infantryman's badge (CIB), which 
connotes that he served in combat.  Consequently, it is not in 
dispute that he was exposed to a stressor event in service.  
However, a threshold requirement for substantiating any service 
connection claim is that it must be shown that the Veteran 
actually has the disability for which service connection is 
sought.  Without evidence of a current disability there is no 
valid claim of service connection.  See Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In a claim of service connection 
for PTSD, a governing regulation provides that there must be a 
diagnosis of such disability in accordance with 38 C.F.R. 
§ 4.125(a)(see 38 C.F.R. § 3.304(f)).  Section 4.125(a) 
stipulates that the diagnosis must conform to DSM-IV.   

The evidence associated with the claims file, which includes VA 
and private treatment records, and the reports (including an 
addendum) of a VA examination does not show that the Veteran has 
a diagnosis of PTSD in accordance with DSM-IV.   

A brief note from a Kaiser Permanente psychology intern, "S.S." 
dated in November 2006, indicates that the Veteran "has been 
seen in the department of psychiatry at Kaiser Permanente" and 
"has been diagnosed with Major Depressive Disorder and PTSD".  
Significantly, the note does not outline the symptoms that 
support the diagnosis, and the diagnosis is not shown to be under 
DSM-IV (or in compliance with 38 C.F.R. § 4.125(a)).  

A June 2005 VA outpatient treatment record notes a "diagnostic 
impression of PTSD in remission", and indicates noting that the 
Veteran currently had "no acute psychiatric concerns".  This 
assessment, while co-signed by a staff psychiatrist, does not 
involve a current diagnosis; and likewise cannot be found to be a 
diagnosis in accordance with DSM-IV.  

A February 2007 VA outpatient treatment record prepared by a 
nurse practitioner notes the Veteran has a diagnosis of PTSD 
(with history of anger problems); however, there is no report of 
a psychiatric evaluation done at the time, and no listing of 
symptoms supporting the diagnosis.  

On VA psychiatric evaluation in November 2006 the examiner found 
that the Veteran did not meet the DSM-IV criteria for a diagnosis 
of PTSD and instead had depression, not otherwise specified.    

The Veteran was afforded another VA psychiatric examination in 
August 2007.  He reported that he first noticed feelings of 
depression in the early 1970s when his first marriage "went down 
the tubes"; at that time, he attempted suicide and was 
hospitalized for 10 days.  He noticed another period of 
depression after separating from his second wife in the mid-
1970s.  Since then, he reported that he goes through periods of 
feeling okay for a while and then gets depressed again.  He 
reported that he had not had any period of continuous depression 
of more than 2 weeks in recent years and that his depressed mood 
typically lasts about 2 days.  The diagnosis was dysthymic 
disorder.  The examiner concluded, based on the Veteran's 
presentation during the interview and the results of TSI and PSDS 
tests, that while the Veteran did have some mild symptoms related 
to his military experiences, the symptom severity did not meet 
the criteria for PTSD.  The examiner opined that the Veteran's 
primary mental health problem was related to chronic low-grade 
depression with recurrences of major depression.  Following a 
review of the claims file in April 2008, the August 2007 VA 
examiner found that the conclusions remained unchanged.  The 
diagnosis was dysthymic disorder with some symptoms of PTSD but 
not the full constellation of symptoms required for a diagnosis 
of the disorder.  The Board finds that these reports concluding 
that the Veteran does not have PTSD warrant substantial probative 
weight; as they incorporate findings and statements made by the 
Veteran throughout the pendency of this claim, and explain why 
the complaints and findings do not support a PTSD diagnosis 
(i.e., the symptoms are of insufficient severity, and do not 
include preoccupation with war experiences of findings of 
sufficient anxiety).  

In summary, the preponderance of the evidence is against a 
finding that the Veteran has a diagnosis of PTSD in accordance 
with DSM-IV.  Without such diagnosis there is no valid claim of 
service connection for PTSD.  Accordingly, the claim of service 
connection for PTSD must be denied.  [The Veteran is advised that 
evidence of a diagnosis of PTSD made in accordance with DSM-IV 
would be a basis for reopening this claim.]   


ORDER

Service connection for PTSD is denied; the claim of service 
connection for psychiatric disability other than PTSD is 
addressed in the Remand below.


REMAND

The Board is of the opinion that further notice and development 
of the record are required to comply with VA's duties to assist 
notify the Veteran and to assist him in the development of the 
facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159 
(2009).

At the outset it is noteworthy that the record shows that the 
Veteran has psychiatric diagnoses of dysthymic disorder and major 
depression.  The Court has indicated (See Clemons v. Shinseki, 23 
Vet. App. 1 (2009)) that generally the scope of a service 
connection for PTSD claim encompasses the matter(s) of service 
connection for psychiatric disability other than PTSD.  However, 
the RO has not yet fully developed or adjudicated the matter of 
service for dysthymic disorder/major depression.  Hence, such is 
not ripe for appellate consideration.  Consequently, it must be 
developed and adjudicated on remand.
 
Regarding the claim of service connection for a heart disability 
(congestive heart failure), the Veteran has alternately claimed 
that this disability is related (secondary) to his service-
connected diabetes mellitus.  Under the revised section 3.310(b), 
the regulation provides that any increase in severity of a 
nonservice-connected disease, or injury that is proximately due 
to or the result of a service-connected disease, will be service 
connected.  However, VA will not concede that a non-service-
connected disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by medical 
evidence created before the onset of aggravation or by the 
earliest medical evidence created at any time between the onset 
of aggravation and the receipt of medical evidence establishing 
the current level of severity of the nonservice-connected disease 
or injury.  The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (b), added effective October 
10, 2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

VA's duty to assist includes providing for a VA 
examination/securing a medical opinion, when necessary.  A VA 
examination is necessary in a service connection claim when:  
(1) There is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) there is 
evidence establishing that an event, injury, or disease occurred 
in service; (3) there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) there is otherwise 
insufficient competent evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to factor # 3 above (and indication that the claimed 
disability may be associated with service or with another 
service-connected disability), the United States Court of Appeals 
for Veterans Claims has stated that this element establishes a 
low threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In June 2004 the Veteran was afforded a VA examination for 
diabetes mellitus that also addressed his cardiovascular 
diseases.  The examiner noted the history of congestive heart 
failure and coronary artery disease.  The examiner noted, "It is 
not clear to me what the etiology of his congestive heart failure 
is.  The diagnoses of coronary artery disease and congestive 
heart failure have preceded the diagnosis of diabetes.  
Therefore, they could not be primarily secondary to diabetes. ... 
However, it is possible that the diabetes may have inversely 
affected the coronary artery disease and the congestive heart 
failure condition."  At that time, the VA examiner found no 
evidence of diabetes mellitus.  However, the Veteran has since 
been awarded service connection for diabetes mellitus in a March 
2006 rating decision.  

In any secondary service connection claim, any increase in 
severity of a nonservice-connected disease that is proximately 
due to or the result of a service-connected disease must be 
assessed in the medical evidence.  Because the June 2004 examiner 
does not adequately address whether the service-connected 
diabetes mellitus aggravated the Veteran's coronary artery 
disease and congestive heart failure, a VA nexus examination is 
necessary in this matter.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claim of service connection 
for a psychiatric disability other than PTSD 
the RO should provide the Veteran VCAA-
compliant notice, and afford him the 
opportunity to respond.  Then the RO should 
arrange for any further development suggested 
in the matter and adjudicate the claim of 
service connection for psychiatric disability 
other than PTSD. 

2.  The RO should secure for association with 
the claims file copies of the complete 
clinical records (those not already 
associated with the claims file) of all VA 
treatment the Veteran has received for his 
heart disability or disabilities.  

3.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to determine the etiology of his 
heart disability or disabilities, and in 
particular whether or not they are related to 
(were caused or aggravated by) his 
[service-connected] diabetes mellitus.  The 
Veteran's claims file (including this remand) 
must be reviewed by the examiner in 
conjunction with the examination.  Based on 
examination of the Veteran and review of his 
claims file, the examiner should provide an 
opinion responding to the following:  

What is the most likely etiology for the 
Veteran's heart disability?  Specifically, is 
it at least as likely as not (a 50% or 
greater probability) that the Veteran's heart 
disease was either (i) caused or (ii) 
aggravated by (increased in severity due to) 
his service-connected diabetes mellitus.  If 
the opinion is to the effect that the 
diabetes mellitus did not cause, but 
aggravated, the heart disease, the examiner 
should also specify, so far as possible, the 
degree of heart disease 
(pathology/impairment) resulting from such 
aggravation.  The examiner must explain the 
rationale for all opinions.  

4.  The RO should then re-adjudicate the 
service connection for a heart disability 
claim.  If either claim remains denied, the 
RO should issue an appropriate SSOC and 
afford the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


